PER CURIAM.
In this case an answer to an interrogatory propounded to appellant as to an estimate of repair costs to a damaged automobile of the appellant was read to the jury over the objection of appellant on the ground same was hearsay. The court charged the jury that the measure of damages to the motor vehicle was the difference between the market value thereof before and after the accident. Therefore, the complained of answer to the interrogatory, if error at all, a point we do not decide, such error was harmless. The judgment appealed from is affirmed.
JOHNSON, C. J., and RAWLS and SPECTOR, JJ., concur.